                                                                                                                              Case 2:19-cv-00777-GMN-GWF Document 11 Filed 06/25/19 Page 1 of 2



                                                                                                                         1     Joel E. Tasca, Esq.
                                                                                                                               Nevada Bar No. 14124
                                                                                                                         2     Stacy H. Rubin, Esq.
                                                                                                                               Nevada Bar No. 9298
                                                                                                                         3     BALLARD SPAHR LLP
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         4     Las Vegas, Nevada 89135
                                                                                                                               Telephone: (702) 471-7000
                                                                                                                         5     Facsimile: (702) 471-7070
                                                                                                                               tasca@ballardspahr.com
                                                                                                                         6     rubins@ballardspahr.com
                                                                                                                         7     Attorneys for Defendant
                                                                                                                               Smith-Palluck Associates Corp.,
                                                                                                                         8     d/b/a Las Vegas Athletic Clubs
                                                                                                                         9
                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                         10
                                                                                                                                                                  DISTRICT OF NEVADA
                                                                                                                         11
                                                                                                                                   STEPHANIE SIU,                           Case No. 2:19-cv-00777-GMN-GWF
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                     Plaintiff,             STIPULATION AND ORDER TO
                                                                                                                         13                                                 EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                   v.                                       SMITH-PALLUCK ASSOCIATES
                                                                                                                         14                                                 CORP., d/b/a LAS VEGAS ATHLETIC
                                                                                                                                   EQUIFAX INFORMATION SERVICES,            CLUBS TO RESPOND TO
                                                                                                                         15        LLC; TRANSUNION, LLC; QUANTUM            PLAINTIFF’S FIRST AMENDED
                                                                                                                                   COLLECTIONS; and SMITH-                  COMPLAINT
                                                                                                                         16        PALLUCK ASSOCIATES CORP. d/b/a
                                                                                                                                   LAS VEGAS ATHLETIC CLUBS,
                                                                                                                         17                                                 (First Request)
                                                                                                                                                     Defendants.
                                                                                                                         18

                                                                                                                         19             Plaintiff Stephanie Siu (“Plaintiff”) and Defendant Smith-Palluck Associates

                                                                                                                         20    Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”)1 stipulate and agree that LVAC has up

                                                                                                                         21    to and including July 10, 2019, to respond to Plaintiff’s First Amended Complaint (ECF

                                                                                                                         22    No. 5), to provide time to investigate Plaintiff’s allegations and for LVAC to prepare a

                                                                                                                         23    response.

                                                                                                                         24

                                                                                                                         25                               [Continued on the following page.]

                                                                                                                         26

                                                                                                                         27    1 By filing this Stipulation, LVAC is not waiving any defense, affirmative or otherwise,
                                                                                                                         28    it may have in this matter.


                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 2:19-cv-00777-GMN-GWF Document 11 Filed 06/25/19 Page 2 of 2



                                                                                                                         1            This is the first request for an extension, and it is made in good faith and not for

                                                                                                                         2     purposes of delay.

                                                                                                                         3            DATED this 25th day of June, 2019.

                                                                                                                         4      HAINES & KRIEGER, LLC                          BALLARD SPAHR LLP
                                                                                                                         5      By: /s/ David H. Krieger                       By: /s/ Stacy H. Rubin
                                                                                                                                   David H. Krieger, Esq.                         Joel E. Tasca, Esq.
                                                                                                                         6         Nevada Bar No. 9086                            Nevada Bar No. 14124
                                                                                                                                   George Haines, Esq.                            Stacy H. Rubin, Esq.
                                                                                                                         7         Nevada Bar No. 9411                            Nevada Bar No. 9298
                                                                                                                                   Shawn Miller, Esq.                             1980 Festival Plaza Drive, Suite 900
                                                                                                                         8         Nevada Bar No. 7825                            Las Vegas, Nevada 89135
                                                                                                                                   8985 S. Eastern Avenue, Suite 350
                                                                                                                         9         Henderson, Nevada 89123                     Attorneys for Defendant Smith- Palluck
                                                                                                                                                                               Associates Corp., d/b/a Las Vegas
                                                                                                                         10        Matthew I. Knepper, Esq.                    Athletic Club
                                                                                                                                   Nevada Bar No. 12796
                                                                                                                         11        Miles N. Clark, Esq.
                                                                                                                                   Nevada Bar No. 13848
                                                                                                                         12        KNEPPER & CLARK LLC
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                   5510 So. Fort Apache Road
                                                                                                                         13        Suite 30
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                   Las Vegas, NV 89148
                                                                                                                         14
                                                                                                                                Attorneys for Plaintiff Stephanie Siu
                                                                                                                         15

                                                                                                                         16                                             ORDER
                                                                                                                         17                                             IT IS SO ORDERED:
                                                                                                                         18
                                                                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                         19
                                                                                                                                                                        DATED: 6/27/2019
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                           2
                                                                                                                               DMWEST #18245944 v1
